DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 01/04/2022 has been entered. Claim(s) 1 and 12 is/are currently amended. Claim(s) 2-4, 6-7, 9-11 and 13-19 has/have been canceled. Claim(s) 1, 5, 8 and 12 is/are pending.

Objections/Rejections Withdrawn
Objections to the claims and rejections under 35 U.S.C. 112 not reproduced below have been withdrawn in view of the amendments to the claims. 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: the claims should be amended to clarify the relationship between the "first user respiration data set" (e.g., claim 1, line 5 of page 2 of the current claim listing) and the "at least one user respiration data set" (e.g., claim 1, line 5 of page 3 of the current claim listing). As Applicant discloses the validity of a given data set is assessed prior to statistical analysis of said set (e.g., ¶ [0040] of specification as filed), it is the examiner's understanding that the first user respiration data set and at least one user respiration data set refer to the same data set, and will be discussed with this understanding throughout this Office action. The claims should be amended to consistently use the same term (either "first user respiration data set" or "at least one user respiration data set") throughout for the sake of clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 5, 8 and 12 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 5, 8 and 12, the limitations "a processing unit configured to […] statistically analyze the first user respiration data set on the basis of a stable state value set of a previous monitoring period of the user […] the user respiration data set comprises a respiration frequency, a tidal volume, a ratio of the respiration frequency to the tidal volume, a percentage of user triggering the respirator device, a percentage of user switching the respirator device, a respirator device usage time, and a blood oxygen saturation degree in one uploading cycle" of claim 1 and the limitations "statistically analyzing the first user respiration data set on the basis of a stable state value set of a previous monitoring period of the user…the user respiration data set comprises a respiration frequency, a tidal volume, a ratio of the respiration frequency to the tidal volume, a percentage of user triggering the respirator device, a percentage of user switching the respirator device, a respirator device usage time, and a blood oxygen saturation degree in one uploading cycle" of claim 12 are indefinite. While the claim limitations clearly require the respiration data set includes data for each recited parameter, it is unclear if each parameter is necessarily analyzed in the statistical analysis, particularly as other limitations appear to indicate that not all data included in the respiration data set is statistically analyzed to identify abnormalities associated with acute COPD exacerbations. For example, the limitation "a validity standard of the validity analysis comprises that the user respiration data set sent by the at least one respirator device in one uploading cycle comprises at least four hours of user respiration data of the user using the at least one respirator device, and an air leaking amount does not exceed 30 L/min when the user uses the at least one respirator device" indicates the respiration data includes "air leaking amount" data in order to assess validity of the set. However, this data is only claimed (and disclosed) as being used to assess validity of the respiration data set, not to identify abnormalities indicative of COPD exacerbations. In view of the above, the above-noted limitations will be further discussed with the understanding that all data types are present in the respiration data set but not necessarily subject to the claimed statistical analysis. The examiner notes if this is inconsistent with Applicant's intention, the claim should be amended to clearly reflect that the each of the above-recited parameters is included in the claimed statistical analysis (e.g., with respect to claim 1, within the scope of: "a processing unit configured to acquire a first user respiration data set sent by a user of one respirator device among the at least one respirator device in one uploading cycle from the storage unit, the first user respiration data set comprising a respiration frequency, a tidal volume, a ratio of the respiration frequency to the tidal volume, a percentage of user triggering the respirator device, a percentage of user switching the respirator device, a respirator device usage time, and a blood oxygen saturation degree in one uploading cycle; and statistically analyze each parameter of the first user respiration data set on the basis of a respective stable state value of each parameter of a previous monitoring period of the user […]"). 
Additionally, the limitation or parameter "a percentage of user switching the respirator device" is indefinite. It is unclear to what the "user switching the respiratory device" refers, particularly if this limitation/parameter is intended to be distinct from a user triggering the respirator device. If there is an art-recognized meaning for a user "switching" a respirator device, the examiner is unable to locate it. There is no clarity provided in the specification as filed as the meaning of the above-noted phrase, or any indication as to what is being switched (is one respiratory device switched for another respiratory device, is the respiratory device being switched on (i.e., used, if so, how does this differ from usage data), is some function/mode on a respiratory device switched to another function/mode on the same respiratory device, etc.). This parameter and its associated abnormality thresholds are merely repeated in the specification as filed, with no explanation as to what is being measured by this data. 
Further additionally, the form/structure of the claim and use of the word "or" (claim 1, line 11; claim 12, line 10) is indefinite. As the use of the word "or" indicates alternatives, a claim limitation could be met by prior art teaching/suggesting either presented alternative. However, it is unclear how many limitations following the word "or" are meant to be considered an alternative (e.g., only the " when the statistical analysis result is determined to be that the first user respiration data set meets a slight data abnormal standard…" limitation, multiple of the limitations following the "or," all the limitations following the "or," etc.). Additionally, particularly with respect to claim 1, in light of the use of the conjunction "or," it is unclear if it is Applicant's intention that the processing unit is "configured to" send the first audio, video or text notification and send the second audio, video or text notification when the respective conditions are met, but will only send either at a given time (as the conditions are mutually exclusive), or that the processing unit is only required to be configured for sending notifications for one type of abnormality (severe or slight). 
If Applicant does not intend every limitation following the "or," to be an alternative, the examiner notes some of this ambiguity may be clarified by simply rearranging the limitations of the claim into a more typical claim form/structure including plural indentations (see MPEP 608.01(m)), for example, with respect to claim 1: 
A system for evaluating acute exacerbation of chronic obstructive pulmonary disease, comprising:
a receiving unit configured to receive at least one user respiration data set sent by at least one respirator device in at least one uploading cycle; 
a storage unit configured to store the at least one user respiration data set sent by the at least one respirator device in at least one uploading cycle, wherein the receiving unit is further configured to store the at least one user respiration data set in the storage unit; and
a processing unit configured to:
communicate with the storage unit to acquire a first user respiration data set sent by a user of one respirator device among the at least one respirator device in one uploading cycle from the storage unit, the first user respiration data set comprising a respiration frequency, a tidal volume, a ratio of the respiration frequency to the tidal volume, a percentage of user triggering the respirator device, a percentage of user switching the respirator device, a respirator device usage time, and a blood oxygen saturation degree in one uploading cycle;
perform a validity analysis on the first user respiration data set to yield validity analysis information and update the first user respiration data set with the validity analysis information based on a determination that the first user respiration data set meets a validity standard, wherein the validity standard comprises the first user respiration data set includes at least four hours of user respiration data of the user using the at least one respirator device, and an air leaking amount does not exceed 30L/min when the user uses the at least one respirator device; 
statistically analyze the first user respiration data set on the basis of a stable state value set of a previous monitoring period of the user to determine if the first user respiration data set meets a severe or slight abnormal standard; 
when the first user respiration data set meets the severe abnormal standard, send a first audio, video or text notification; and
when the first user respiration data set meets the slight abnormal standard, the processing unit is further configured to acquire a previous N-1 respiration data set sent by the user in N-1 uploading cycle previous to the uploading cycle; determine if M user respiration data sets in the first user respiration data set and in the previous N-1 user respiration data set meet the slight abnormal standard, wherein N is an integer larger than 2, and M is an integer less than N; and send a second audio, video or text notification when M user respiration data sets in the first user respiration data set and in the previous N-1 user respiration data set meet the slight abnormal standard, 
wherein the severe abnormal standard comprises at least one item selected from the group consisting of: 
a) a deviation of the respiration frequency from a respiration frequency stable state value is larger than 30% of the respiration frequency stable state value; 
[…]; and 
wherein the slight abnormal standard comprises at least one item selected from the group consisting of: 
g) the deviation of the respiration frequency from a respiration frequency stable state value is larger than 20% and less than 30% of the respiration frequency stable state value;
[…].
Similarly, with respect to claim 12, within the scope of: 
A method for alarming abnormal user respiration data to evaluate acute exacerbation of chronic obstructive pulmonary disease, comprising:
receiving at least one user respiration data set sent by at least one respirator device in at least one uploading cycle;
storing the at least one user respiration data set sent by the at least one respirator device in a storage unit; 
acquiring a first user respiration data set sent by a user of one respirator device among the at least one respirator device in one uploading cycle from the storage unit, the first user respiration data set comprising a respiration frequency, a tidal volume, a ratio of the respiration frequency to the tidal volume, a percentage of user triggering the respirator device, a percentage of user switching the respirator device, a respirator device usage time, and a blood oxygen saturation degree in one uploading cycle;
performing a validity analysis on the first user respiration data set to yield validity analysis information and update the first user respiration data set with the validity analysis information based on a determination that the first user respiration data set meets a validity standard, wherein the validity standard comprises the first user respiration data set includes at least four hours of user respiration data of the user using the at least one respirator device, and an air leaking amount does not exceed 30L/min when the user uses the at least one respirator device; 
statistically analyzing the first user respiration data set on the basis of a stable state value set of a previous monitoring period of the user to determine if the first user respiration data set meets a severe or slight abnormal standard; and
when the first user respiration data set meets the severe abnormal standard, sending a first audio, video or text notification, wherein the severe abnormal standard comprises at least one condition selected from the group consisting of:
a) a deviation of the respiration frequency from a respiration frequency stable state value is larger than 30% of the respiration frequency stable state value;
[…]; or
when the first user respiration data set meets the slight abnormal standard, acquiring a previous N-1 respiration data set sent by the user in N-1 uploading cycle previous to the uploading cycle; determining if M user respiration data sets in the first user respiration data set and in the previous N-1 user respiration data set meet the slight abnormal standard, wherein N is an integer larger than 2, and M is an integer less than N; and sending a second audio, video or text notification when M user respiration data sets in the first user respiration data set and in the previous N-1 user respiration data set meet the slight abnormal standard, wherein the slight abnormal standard comprises at least one condition selected from the group consisting of:
g) the deviation of the respiration frequency from a respiration frequency stable state value is larger than 20% and less than 30% of the respiration frequency stable state value;
[…].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 8 and 12 is/are rejected under 35 U.S.C. 103 as obvious over US 2018/0184945 A1 (Borel) in view of Reddy et al. ("Review of ventilatory techniques…," hereinafter Reddy), US 2012/0179061 A1 (Ramanan), US 2016/0302671 A1 (Shariff), and US 2007/0179347 A1 (Tarassenko); or alternatively, over Borel in view of Reddy, Ramanan, Shariff, Tarassenko, and US 2017/0238867 A1 (Javed).
Regarding claims 1 and 12, Borel teaches/suggests a system for evaluating acute exacerbation of chronic obstructive pulmonary disease (Fig. 2) and method for alarming abnormal user respiration data to evaluate acute exacerbation of chronic obstructive pulmonary disease, the system/method comprising:
a receiving unit configured for receiving at least one user respiration data set sent by at least one respirator device in at least one uploading cycle (¶ [0036] wherein a remote server is adapted to receive data representative of respiration parameters from a respiratory assistance device); 
a processing unit configured for acquiring a first user respiration data set sent by a user of one respirator device among the at least one respirator device in one uploading cycle (¶ [0040] wherein the server comprises calculation means to analyze the received respiration parameters), the first user respiration data set comprising a respiration frequency, a tidal volume, a percentage of user triggering/switching the respirator device, a respirator device usage time in one uploading cycle (e.g., ¶ [0054]), statistically analyzing the first user respiration data set on the basis of a stable state value set of a previous monitoring period of the user (¶ [0090] established reference values), and in response to a determination based on the statistical analysis that the first user respiration data set meets a data abnormal standard, sending an audio, video or text notification to a messaging device of a user so that the user will be notified of the data abnormal standard, and so that the user is notified that a data abnormal standard was observed in the data, and so that the user of the one respiratory device may receive timely medical care (¶ [0040] wherein the calculation means detects a significant change in one of the respiration parameters and generates an alert in response to said detection; ¶ [0067]; ¶ [0072]; etc.; ¶ [0019] wherein the warning signal may include a SMS to a mobile phone of the patient; ¶ [0087]; ¶ [0103]; etc.); and
a storage unit configured for storing the at least one user respiration data set sent by the at least one respirator device, wherein the receiving unit is further configured for storing the at least one user respiration data set in the storage unit (e.g., ¶ [0063] wherein the remote server device stores data collected by the respiratory assistance device), wherein the processing unit is configured for communicating with the storage unit for acquiring the user respiration data sets from the storage unit (e.g., ¶ [0040] wherein the server comprises calculation means to analyze the received respiration parameters, indicating the calculation means acquires the data received by the remote server to perform said analysis; and/or ¶ [0090] where the server continuously updates threshold values based on previous and new data, indicating the calculation means acquires the data received and stored by the remote server to perform said analysis).
Borel does not expressly teach the first user respiration data set further comprises a ratio of the respiration frequency to the tidal volume, or a blood oxygen saturation degree in one uploading cycle. However, Reddy discloses these parameters may similarly be used for the early detection of an exacerbation (e.g., pgs. 443-444, where during an exacerbation, patients tend to adopt a rapid shallow breathing pattern; pg. 445, where arterial oxygen saturation may point to the need for urgent interventions or ventilator adjustments before the clinical signs are evident; etc.), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Borel with the respiration data set further including the above-noted parameters for use in early detection of an exacerbation (Borel, ¶ [0054]). 
Borel as modified does not teach the processing unit is further configured for performing a validity analysis on the at least one user respiration data set which is stored in the storage unit and is sent by the at least one respirator device in one uploading cycle to yield validity analysis information, and update the at least one user respiration data set. However, Borel does teach the parameters measured by the respiratory assistance device includes usage time and leak information (¶ [0054]). 
Ramanan discloses during periods of high leak, the signal to noise for respiratory signal may be greatly reduced (¶ [0366]) and teaches/suggests a method comprising performing a validity analysis on user respiration data set to yield validity analysis information, such as a determination that an air leaking amount does not exceeds 30L/min (0.5 l/s) when the user uses at least one respirator device; and updating the user respiration data set based on the validity analysis (¶ [0036] weighting the data based on leak rate, including a 0 weight when the leak rate exceeds 0.5 l/s). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/method of Borel with the processing unit being further configured for performing a validity analysis on the at least one user respiration data set which is stored in the storage unit and is sent by the at least one respirator device in one uploading cycle to yield validity analysis information, and updating the at least one user respiration data set as taught and/or suggested by Ramanan in order to reduce and/or eliminate unreliable alerts based on low-quality data.
Borel as modified teaches/suggests a validity standard of the validity analysis refers to that the user respiration data set sent by the at least one respirator device in one uploading cycle comprises an air leaking amount does not exceed 30L/min when the user uses the at least one respirator device, as discussed above. Borel as modified does not teach the validity standard further refers to the user respiration data further comprises at least four hours of user respiration data of the user using the at least one respirator device.
Shariff teaches/suggests performing a validity analysis on a user data set to determine if the user respiration data set comprises a minimum number of hours for a desired analysis (¶ [0061] wherein, if the physical data has been collected over a sufficiently long (i.e., first threshold length) period of time, the physiological data may be useful for determining trends). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/method of Borel with the validity standard of the validity analysis further comprising a minimum number of hours of user respiration data of the user using the at least one respirator device as taught/suggested by Shariff in order to ensure sufficient data is obtained for a reliable analysis (Shariff, ¶ [0061]). 
While Borel as modified does not expressly teach the minimum number of hours of user respiration data is four hours, Shariff suggests the threshold length of time provides a quality that can be optimized, specifically, the sufficiency/reliability of a desired analysis (¶ [0061]). Since Shariff teaches the duration threshold provides a quality which can be optimized, as noted above, the specific claimed range of at least four hours would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
As noted above, Borel as modified teaches the processing unit is configured for statistically analyzing the first user respiration data set on the basis of a stable state value set of a previous monitoring period of the user. In particular, Borel teaches the current data set is analyzed relative to reference values from data sets of previous monitoring periods (¶ [0090]), such that the reference values are understood to represent stable or normal values for the specific user over the relevant time period. 
Alternatively/Additionally, Tarassenko teaches establishing a stable reference value that is similarly used as a basis for comparison to detect deviations and generate alerts (¶ [0017] average value calculated over 3 months of normal data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Borel with the processing unit being configured for statistically analyzing the first user respiration data set on the basis of a stable state value set of the user as taught and/or suggested by Tarassenko as a simple substitution of one known statistical analysis based on a stable state value of a user for another to yield no more than predictable results. See MPEP 2143(I)(B).
Borel as modified further discloses confirming the user respiration data meets an abnormal standard by acquiring a previous N-l respiration data set sent by the user in N-l uploading cycle previous to the uploading cycle, and determining if M user respiration data sets in the first user respiration data set and in the previous N-l user respiration data set meet the abnormal data standard, wherein N is an integer larger than 2, and M is an integer less than N (Abstract, wherein an alarm is issued when a significant deviation is determined for at least two days over a 3-5 day period). Borel as modified does not teach the processing unit is configured for sending a first notification when the statistical analysis result is determined to be that the first user respiration data set meets a severe data abnormal standard. The examiner notes that the processor being configured for/method comprising sending a first notification when a severe data abnormal standard is met and the processor being configured for/method comprising acquiring a previous N-l respiration data set when the statistical analysis result is determined to be that the first user respiration data set meets a slight data abnormal standard are recited in the alternative (e.g., claim 1, "wherein the processing unit is configured to send a first audio, video or text notification when the statistical analysis result is determined to be that the first user respiration data set meets a severe data abnormal standard; or, when the statistical analysis result is determined to be that the first user respiration data set meets a slight data abnormal standard…"). Accordingly, a system that comprises a processor configured for, or a method that includes, performing either of these steps meets the claims. 
Tarassenko teaches/suggests a method comprising sending a first notification when a statistical analysis determines/confirms that user respiration data meets a severe data abnormal standard; and sending a different notification when a statistical analysis determines/confirms that user respiration data meets a slight data abnormal standard (¶ [0017] sending a moderate or serious warning based on the amount of deviation from normal values). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/method of Borel with the processing unit being configured to send a first notification when the statistical analysis result is determined or confirmed to be that the first user respiration data set meets a severe data abnormal standard and to send a different notification when the statistical analysis result is determined or confirmed to be that the first user respiration data set meets the slight data abnormal standard as taught/suggested by Tarassenko in order to allow a user to easily understand the current state of his/her chronic condition (Tarassenko, ¶ [0001]); to provide more detailed clinical feedback to a user (Tarassenko, ¶ [0009]; ¶ [0050]); etc.
Borel as modified discloses/suggests the data abnormal standard comprises a severe data abnormal standard and a slight data abnormal standard, as discussed above. Borel as modified further discloses the abnormal standard comprises at least a deviation of respiration frequency from a stable state respiration frequency value of at least a predetermined percentages (e.g., Borel, ¶ [0091]; ¶ [0114]; etc.), but does not expressly teach the claimed percentages (i.e., greater than 30% defining a severely abnormal state and between 25-30% defining a slightly abnormal state) are utilized for distinguishing between severe and slight abnormal states based on respiration frequency. 
Tarassenko at least suggests the threshold percentages provide a quality that can be optimized, specifically, the accuracy and/or reliability of identifying the severity a user's clinical state (e.g., accurately and/or reliably distinguishing between moderate, severe, etc. abnormalities). The result effectiveness of choosing an appropriate threshold is more explicitly acknowledged by Javed (e.g., ¶ [0116] where the choice of the threshold affects the sensitivity and specificity of the monitoring process in detecting potential clinical events, and is chosen based on desired levels of sensitivity and specificity when the monitoring process is executed on training data). 
Since Tarassenko and/or Javed teach/suggest the threshold percentage ranges defining each level of severity provide a quality which can be optimized, as noted above, the specific claimed deviation ranges for severe and slight abnormal states would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
With respect to claim 1, the limitation "wherein, after the statistical analysis result is determined to be that the first user respiration data set meets the severe data abnormal standard or the slight abnormal standard, the first user respiration data set is adjusted based on weighted averages of all parameters in a stable state period of a previous cycle of the first user" does not clearly further limit the structure of the claimed system, and therefore has not been given patentable weight. See MPEP 2111.04(I). Specifically, the limitation does not require any component of the system be configured for adjusting the first respiration data set, does not require any component of the system be configured for allowing a user to access said data for the claimed adjustment, does not require the system to use the adjusted first respiration data set in any manner, etc. 
Regarding claim 5, Borel as modified teaches/suggests the uploading cycle is 24 hours (throughout document, wherein the observation window is daily).
Regarding claim 8, Borel as modified teaches/suggests the limitations of claim 1, as discussed above. Borel as modified further teaches/suggests the stable state value set of the same user is fluctuating (Borel, ¶ [0105] wherein the thresholds/quartiles are recalculated daily, as new data is received, as illustrated in Fig. 6; Tarassenko, ¶ [0017] wherein a central tendency (average) of values over a time period is obtained, indicating/suggesting there is normal variation and/or fluctuation in the data to account for). 

Response to Arguments
To the extent Applicant's arguments apply to the rejections of record, said arguments have been fully considered but they are not persuasive.
Applicant submits not all claim limitations are disclosed/suggested in the prior art. As noted above, an additional reference (Reddy) teaching inclusion of the parameters Borel lacks has been relied upon to modify Borel with the system/method in some manner considering these additional parameters in detecting exacerbations. The claim does not clearly indicate that each of the recited parameters are subject to the claimed statistical analysis, only that they are necessarily included in the data set. Additionally, the claims do not require that all these parameters exceed a threshold to meet a severe or slight abnormal standard. Rather, the claim only requires one parameter meet/exceed a threshold to meet the abnormal standard(s). Borel as modified teaches and/or suggests acquiring the respiration data set as claimed, and statistically analyzing the data set (e.g., respiratory frequency data thereof) to determine if, e.g., respiratory frequency, exceeds a threshold indicating an abnormality. 
Applicant further submits, "Borel operates in such way that upon detecting that at least 2 out of 3 abnormal values for 3 different parameters, it notifies the patient that there is an abnormality occurring. Modified Borel would be inoperable since Trassenko [sic] requires comparing one parameter with the patient's normal value for the same parameter. By this modification, Borel's invention never notifies the patient, since there is no instance that at least 2 of the parameters show abnormalities. Further, as noted above, the Examiner does not show any suggestion or motivation to make the proposed modification" (Remarks, pg. 15). Similar remarks are presented suggesting this motivation similarly changes the principle of operation of Borel (Remarks, pgs. 16-17). 
The examiner respectfully disagrees. Tarassenko teaches/suggests an alternative means or method for identifying an abnormality for a given parameter (percentage from stable or normal) than the method expressly disclosed by Borel (quartiles from stable or normal). Applicant has failed to provide sufficient reasoning as to why merely identifying a parameter is abnormal in a different way would prevent notification of said abnormalities by Borel (or Borel as modified), or why identifying one parameter as abnormal by using a percentage deviation from normal or a baseline would necessarily prevent identification of additional parameters as normal or abnormal.
Applicant further contends the rejections are based on impermissible hindsight (Remarks, pgs. 17-18). 
The examiner respectfully disagrees for at least the reasons noted in the prior Office action, and additionally notes it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Borel expressly discloses several of the claimed parameters are subject to a statistical analysis for identifying abnormalities in respiration data. Borel identifies abnormalities in each of its monitored parameters based on quartile information relative to stable/normal values. Tarassenko discloses an alternative means/method to identify abnormalities in a monitored parameter comprising a percentage variation of said parameter from stable/normal values, for example, in the case of respiration frequency, compared to thresholds. Tarassenko teaches/suggests using different thresholds for a parameter to distinguish between levels of abnormality (moderate, serious, etc.), as noted above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791